PER CURIAM
Defendant appeals a conviction for driving while under the influence of intoxicants. ORS 813.010. He argues that the trial court erred in denying his motion to suppress evidence of his breath test, which an officer administered before defendant had a chance to seek advice from counsel. The state concedes that the officer did not provide defendant a reasonable opportunity to obtain legal advice before submitting to the test and that the trial court should have suppressed the evidence. We agree with and accept the state’s concession. State v. Spencer, 305 Or 59, 74-75, 750 P2d 147 (1988); State v. Ashley, 137 Or App 561, 565-67, 907 P2d 1120 (1995).
Reversed and remanded.